Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marlon Bramwell, a federal prisoner, appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012) petition, and denying his motion to alter or amend judgment under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.